Case: 15-30065      Document: 00513224418         Page: 1    Date Filed: 10/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30065                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 8, 2015
                                                                           Lyle W. Cayce
MELISSA KENNEDY,                                                                Clerk

                                                 Plaintiff–Appellant,

versus

PARKVIEW BAPTIST SCHOOL, INCORPORATED,

                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-478




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*

       After former employer, Parkview Baptist School, Incorporated, canceled
her contract as a teacher, Melissa Kennedy sued the school for discrimination,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30065    Document: 00513224418    Page: 2   Date Filed: 10/08/2015



                                No. 15-30065
retaliation, and harassment under the Age Discrimination in Employment Act
and the Americans with Disabilities Act. The suit stemmed from various on-
the-job disputes not generally related to Kennedy’s ability or performance as a
teacher in the classroom. Kennedy appeals a summary judgment in favor of
the school.

      We have reviewed the briefs and applicable law and have consulted the
pertinent portions of the record, including the district court’s impressive
46-page statement of reasons. We have also heard the helpful oral arguments
of counsel.   There is no reversible error.      The summary judgment is
AFFIRMED, essentially for the reasons given by the district court.




                                      2